DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
Response to Arguments
Applicant argues that the amendment overcomes the rejection of claims under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant also argues that Gleissener fails to teach that the blocking gas is supplied to an edge portion of the substrate.  This is not persuasive.  Gleissener shows, e.g. in Fig. 1, that the blocking gas supplied from the left nozzle 40 passes over the entire bottom surface of the substrate on its path to the exhaust 46.  Thus, the blocking gas necessarily is supplied to the edge portions of the bottom side of the substrate (i.e. claimed “an edge of the display substrate”).  
A narrower limitation which recites that the blocking gas is supplied to a “side edge of the display substrate” would overcome the current rejection and has proper support in [00114] of the specification which describes supplying blocking gas to an edge of the display to thereby block the edge of the display and allow the deposition material to reach the display substrate without being dispersed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-29, 33-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen et al. (US 2003/0054099) in light of Gleissener et al. (US 2016/0230278), Handke et al. (US 4,919,967) and Busman et al. (US 2013/0295337).
Claims 27 and 35-37:  Jurgensen teaches a method of making an OLED (i.e. claimed display apparatus) comprising the steps of: introducing a substrate (12) into a chamber (11) by mounting it on a platform (Fig. 1); simultaneously spraying and depositing a plurality of different materials which mix in the chamber over the entire upper surface of the substrate (¶¶ 0007; 0062-0065); and maintaining the temperature of the substrate to be less than the temperature of the deposition material (¶¶ 0004, 0060).
Jurgensen fails to teach that a blocking gas is sprayed to an outside region from a nozzle head to an edge of the substrate.  Gleissener teaches a process of vapor depositing a material on a substrate in a chamber (Abst.) and further teaches that blocking gas should be supplied from nozzles 40 (i.e. claimed blocking gas unit) located at the top of the chamber and above the deposition nozzle head 34 to an area outside the deposition area including the entire bottom surface of the substrate of the substrate (i.e. claimed edge) (see Figs. 1, 3 where the blocking gas must travel from 40 across the bottom of the substrate to exhaust 46) in order to confine the deposition gas to the desired area (¶ 0043).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have supplied a blocking gas from the top of the chamber in Jurgensen in order to have confined the deposition material to the desired area.
Jurgensen fails to teach that the distance between the substrate and the spraying nozzle is measured so that the distance can be adjusted.  Handke teaches a process of forming a film via a spray nozzle (Abst.) and explains that the process entails measuring the distance between the nozzle and the substrate to create a predetermined reference distance and then adjusting the distance between the nozzle and substrate when it is determined that the distance between the nozzle and the substrate differs from this reference distance (Abst.; 1:41-57).  Handke explains that this eliminates defects in the coating (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the distance between the nozzle and the substrate when said distance deviated from a reference distance in Jurgensen with the predictable expectation of success in order to have reduced defects. 
While Handke teaches that the distance between the substrate and the nozzle is maintained by moving the nozzle relative to the substrate, Handke fails to teach using a roll motion or pitch motion to move the substrate.  However, Busman teaches a process of ensuring the alignment of a substrate wherein a plurality of images are taken to acquire a plurality of position data (i.e. claimed measuring a distance at a plurality of different areas) and then the pitch and roll of the substrate is adjusted using servo motors (i.e. claimed linear driving unit) based on the position data to adjust the substrate position to the predetermined position (¶¶ 0165-0167).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a roll or pitch motion as the motion used to adjust the position of the substrate to the predetermined position in the process of Jurgensen with the predictable expectation of success.
Claims 28 and 29:  Jurgensen teaches that the angle of the nozzles with respect to the substrate can be adjusted (i.e. claimed adjusting the degree of parallelization of the nozzles and substrate) (¶ 0040).
Claim 33:  Jurgensen teaches adjusting the temperature of the nozzle head (¶ 0066).
Claim 34:  Jurgensen teaches adjusting the temperature of the susceptor on which the substrate is attached (¶ 0060).
Claims 38-39:  Jurgensen teaches that the rate of deposition material is controlled by the carrier gas (¶ 0058).
Claim 41:  Jurgensen teaches a method of making an OLED (i.e. claimed display apparatus) comprising the steps of: introducing a substrate (12) into a chamber (11) (Fig. 1); simultaneously spraying and depositing a plurality of different materials which mix in the chamber over the entire upper surface of the substrate (¶¶ 0007; 0062-0065); and adjusting the mixing ratio of the gases by controlling the metering of each gas (¶ 0058).
Jurgensen fails to teach that a blocking gas is sprayed to an outside region from a nozzle head to the substrate.  Gleissener teaches a process of vapor depositing a material on a substrate in a chamber (Abst.) and further teaches that blocking gas should be supplied from nozzles 40 (i.e. claimed blocking gas unit) located at the top of the chamber and above the deposition nozzle head 34 to an area outside the deposition area including the entire bottom surface of the substrate of the substrate (i.e. claimed edge) (see Figs. 1, 3 where the blocking gas must travel from 40 across the bottom of the substrate to exhaust 46) in order to confine the deposition gas to the desired area (¶ 0043).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have supplied a blocking gas from the top of the chamber in Jurgensen in order to have confined the deposition material to the desired area.
Jurgensen fails to teach that the distance between the substrate and the spraying nozzle is measured so that the distance can be adjusted.  Handke teaches a process of forming a film via a spray nozzle (Abst.) and explains that the process entails measuring the distance between the nozzle and the substrate to create a predetermined reference distance and then adjusting the distance between the nozzle and substrate when it is determined that the distance between the nozzle and the substrate differs from this reference distance (Abst.; 1:41-57).  Handke explains that this eliminates defects in the coating (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the distance between the nozzle and the substrate when said distance deviated from a reference distance in Jurgensen with the predictable expectation of success in order to have reduced defects. 
While Handke teaches that the distance between the substrate and the nozzle is maintained by moving the nozzle relative to the substrate, Handke fails to teach using a roll motion or pitch motion to move the substrate.  However, Busman teaches a process of ensuring the alignment of a substrate wherein a plurality of images are taken to acquire a plurality of position data (i.e. claimed measuring a distance at a plurality of different areas) and then the pitch and roll of the substrate is adjusted using servo motors (i.e. claimed linear driving unit) based on the position data to adjust the substrate position to the predetermined position (¶¶ 0165-0167).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a roll or pitch motion as the motion used to adjust the position of the substrate to the predetermined position in the process of Jurgensen with the predictable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen, Gleissener, Handke and Busman in light of Yamazaki et al. (US 2004/0031442).
Claim 30:  Jurgensen fails to teach that the gas is vented from the chamber.  Yamazaki teaches a method of forming a layer on a display apparatus via evaporation (Abst.) and explains that the evaporated gas is discharged via a vent to outside the chamber in order to clean the chamber without exposing the chamber to the atmosphere (¶ 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have vented evaporated material in order to have cleaned evaporated material from the chamber without the need to have exposed the chamber to the atmosphere.
Claims 31, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen, Gleissener, Handke and Busman in light of Waite et al. (US 4,529,885).
Claims 31, 32 and 40:  Jurgensen fails to discuss adjusting the thickness of the deposited layer. Waite teaches a process of forming a layer in a display apparatus (Abst.) and explains that the thickness of the layer can be adjusted by adjusting the amount of material supplied to the chamber (2:57-3:14).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adjusted the thickness of the layer in Jurgensen by adjusting the amount of material supplied to the chamber depending on the thickness desired in the deposited film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712